UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 09/30 Date of reporting period: 09/30/2016 The following N-CSR relates only to the Registrant's series listed below and does not relate to the other series of the Registrant, which have different fiscal year end(s) and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for those series, as appropriate. Dreyfus Natural Resources Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Natural Resources Fund ANNUAL REPORT September 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 19 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Information About the Renewal of the Fund’s Management Agreement 31 Board Members Information 34 Officers of the Fund 37 F O RM O R EI N F O R M AT I O N Back Cover Dreyfus Natural Resources Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Natural Resources Fund, covering the 12-month period from October 1, 2015 through September 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds generally produced strong returns over the reporting period in spite of heightened market volatility stemming from global economic developments. During the fourth quarter of 2015, investor sentiment deteriorated amid sluggish global economic growth, falling commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp stock market declines in January 2016, but equities soon rallied after U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices began to rebound. Stocks generally continued to climb through the summer, driving several broad measures of U.S. stock market performance to record highs in July and August. In the bond market, yields of high-quality sovereign bonds moved lower and their prices increased in response to robust investor demand for current income in a low interest rate environment. Although a number of economic and political headwinds remain, we recently have seen evidence that investors may be shifting their focus away from macroeconomic influences and toward underlying company fundamentals. This development suggests that selectivity may become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation October 17, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from October 1, 2015 through September 30, 2016, as provided by Robin Wehbe and Elizabeth Slover, Portfolio Managers Market and Fund Performance Overview For the 12-month period ended September 30, 2016, Dreyfus Natural Resources Fund’s Class A shares produced a total return of 15.06%, Class C shares returned 14.21%, Class I shares returned 15.35%, and Class Y shares returned 15.45%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index (“S&P 500 Index”), produced a total return of 15.41% for the same period. 2 The S&P ® North American Natural Resources Sector Index, which more closely reflects the fund’s composition, returned 22.36% for the reporting period. 3 U.S. stocks achieved double-digit returns, on average, as a rally over the reporting period’s second half more than erased previous losses. The fund performed in line with the S&P 500 Index, but a relatively defensive investment posture caused it to lag the S&P North American Natural Resources Sector Index. The Fund’s Investment Approach The fund seeks long-term capital appreciation, normally investing at least 80% of its assets in stocks of companies in natural resources and natural resource-related sectors. While the fund typically invests in equity securities of U.S.-based companies, it may invest up to 45% of its total assets in foreign securities, including emerging market securities. The fund invests in growth and value stocks of any market capitalization, typically maintaining exposure to the major natural resources sectors. Using fundamental research and direct management contact, we seek stocks of companies with strong positions in their natural resources sector, sustained achievement records, and strong financial condition. We also look for special situations, such as corporate restructurings, turnarounds, or management changes that could increase the stock price. Stocks Advanced despite Headwinds Stocks proved volatile over the fourth quarter of 2015 as global investors grew increasingly averse to risks amid sluggish international growth, and U.S. investors responded cautiously to the first increase in short-term U.S. interest rates in nearly a decade. In January 2016, stocks fell sharply due to severe declines in commodity prices and worries that additional U.S. rate hikes might weigh on the domestic recovery. The market changed direction in mid-February and rallied through the spring when commodity prices began to rebound, U.S. monetary policymakers delayed additional rate hikes, and overseas central banks further eased their monetary policies. Although a referendum in the United Kingdom to leave the European Union introduced renewed market turmoil in late June, equities bounced back quickly, enabling the S&P 500 Index to reach record highs in July and August. Natural resources stocks proved particularly sensitive to changing commodity prices, falling more sharply than market averages early in the reporting period and advancing more strongly during the subsequent rally. Conservative Approach Dampened Relative Results Although the fund participated fully in the broad stock market’s gains over the reporting period, its results compared to the S&P North American Natural Resources Sector Index were constrained by its bias toward higher quality companies. Indeed, the sector rally was led by distressed companies that had been severely punished during the downturn, many of which carried high-debt burdens and did not meet our fundamental investment criteria. Instead, we diversified the fund’s assets across a broader range of natural resources producers with a focus on those that, in our analysis, could withstand low commodity prices. 3 DISCUSSION OF FUND PERFORMANCE (continued) An underweighted position in metals-and-mining companies during much of the market rally weighed on relative results. Fertilizer producer CF Industries Holdings was hurt by persistently low agricultural commodity prices and the cancellation of a proposed merger. The fund also struggled with unfortunate timing in the purchase and sale of agricultural products maker Monsanto. Other natural resources companies produced better results. Most notably, gold producer Newmont Mining more than doubled in value when gold prices rebounded, and energy exploration-and-production companies EOG Resources and Pioneer Natural Resources benefited from recovering oil prices. Other winners in the energy sector included Sweden’s Galp Energia and Brazil’s Petróleo Brasileiro S.A. Petrobas. Chemical companies that use lower cost natural gas rather than oil in their manufacturing operations also fared well, including Albemarle and Dow Chemical . Maintaining a Focus on Quality Although economic headwinds remain, we are encouraged that commodity prices appear to have stabilized and global growth seems poised for gradual improvement. Demand for natural resources has increased over the past several months, but supply remains limited by recent cutbacks in capital spending. In this generally constructive environment, we have focused on companies that we believe can grow their earnings, particularly those that are more leveraged to rising production volumes than commodity prices. As of the reporting period’s end, we have maintained overweighted exposure to the energy sector and precious metals industry, but we have identified relatively few companies meeting our investment criteria in the agricultural industry and other areas of the metals-and-mining industry. October 17, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Because the fund’s investments are concentrated in the natural resources and related sectors, the value of its shares will be affected by factors particular to those sectors and may fluctuate more widely than that of a fund which invests in a broad range of industries. The market value of these securities may be affected by numerous factors, including events occurring in nature, inflationary pressures, and domestic and international politics. Interest rates, commodity prices, economic, tax, energy developments, and government regulations may affect the supply and demand for natural resources and the share prices of companies in the sector. Securities of companies within specific natural resources sectors can perform differently from the overall market. This may be due to changes in such things as the regulatory or competitive environment or to changes in investor perceptions regarding a sector. Because the fund may allocate relatively more assets to certain natural resources sectors than others, the fund’s performance may be more sensitive to developments which affect those sectors emphasized by the fund. Small and midsized companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile than those of larger, more established companies. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s return reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2017 at which time it may be extended, modified, or terminated. Had these expenses not been absorbed, returns would have been lower. 2 Source: Lipper Inc. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Source: Lipper Inc. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions. The S
